                 Case 2:20-cv-00375-BJR Document 1 Filed 03/09/20 Page 1 of 9




 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
   THE HIGHLANDS NORTH CONDOMINIUM                           NO.
 9
   ASSOCIATION, a Washington non-profit
10 corporation,
                                                             COMPLAINT FOR DECLARATORY
11                                   Plaintiff,              RELIEF, BREACH OF CONTRACT, BAD
     v.                                                      FAITH, IFCA VIOLATIONS, CONSUMER
12                                                           PROTECTION ACT VIOLATIONS, AND
   ALLSTATE INSURANCE COMPANY, an                            MONETARY DAMAGES
13
   Illinois Corporation; and DOE INSURANCE
14 COMPANIES 1–10,                                           JURY DEMAND

15                                   Defendants.
16

17            Plaintiff The Highlands North Condominium Association (the “Association”) alleges as
18 follows:

19                                                I. INTRODUCTION
20 1.1        This is an action for declaratory judgment, breach of contract, CPA violations, IFCA
21 violations, and monetary damages, seeking:

22            (A)    A declaration of the rights, duties and liabilities of the parties with respect to certain
23 controverted issues under Allstate Insurance Company (“Allstate”) insurance policies issued to the

24 Association. The Association is seeking a ruling that Allstate’s policies provide coverage for the

25 damage at the Highlands North Condominium and that Allstate is liable for money damages for the

26 cost of investigating and repairing the damage at the Highlands North Condominium.


          COMPLAINT FOR DECLARATORY RELIEF,                          STEIN, SUDWEEKS & STEIN, PLLC
          BREACH OF CONTRACT, BAD FAITH, IFCA                         2701 FIRST AVENUE, SUITE 430
                                                                            SEATTLE, WA 98121
          VIOLATIONS, CONSUMER PROTECTION ACT
                                                                    PHONE 206.388.0660 FAX 206.286.2660
          VIOLATIONS, AND MONETARY DAMAGES - 1
                Case 2:20-cv-00375-BJR Document 1 Filed 03/09/20 Page 2 of 9




 1          (B)     Damages for breach of contract, bad faith, violations of the Consumer Protection

 2 Act (“CPA”) and violations of the Insurance Fair Conduct Act (“IFCA”).

 3          (C)     Attorneys’ fees (including expert witness fees) and costs.

 4          (D)     Any other relief the Court deems just and equitable.

 5                          II.     PARTIES AND INSURANCE CONTRACTS

 6 2.1      The Association. The Association is a nonprofit corporation organized under the laws of

 7 the state of Washington with its principal place of business located in Seattle, Washington. The

 8 Association has the duty to maintain the common elements and any limited common elements of

 9 the Highlands North Condominium for the common enjoyment of the unit owners. The Highlands

10 North Condominium consists of one residential building with a total of thirty-six units, located at

11 150 NE 95th Street, Seattle, Washington 98115.

12 2.2      Allstate. Allstate Insurance Company (“Allstate”) is incorporated under the laws of Illinois

13 with its principal place of business in Northbrook, Illinois. Allstate is registered and authorized to

14 sell insurance in the State of Washington. Allstate sold property insurance policies to the

15 Association. Allstate issued property insurance policies to the Association from at least 9/30/1985

16 to 9/30/2011. The policy numbers issued by the Allstate to the Association include but are not

17 limited to 050 135835 (in effect from at least 09/30/1985 – 09/30/1987); 050 475549 (in effect

18 from at least 09/30/1990 – 09/30/2007); and 050 009653 (in effect from at least 09/30/2007 –

19 09/30/2011). The policy(s) identify the Highlands North Condominium as covered property.

20 Allstate is put on notice that the Association as part of this lawsuit is pursuing all Allstate property

21 policies issued to the Association even if the specific policy number is not known to the

22 Association/listed in this Complaint.

23 2.3      DOE Insurance Companies 1-10. DOE Insurance Companies 1-10 are currently

24 unidentified entities who, on information and belief, sold insurance policies to the Association that

25 identify the Highlands North Condominium as covered property.

26   2.4    The Allstate Insurers. Allstate and DOE Insurance Companies 1-10 shall collectively be

     referred to as the “Allstate Insurers.”
       COMPLAINT FOR DECLARATORY RELIEF,                           STEIN, SUDWEEKS & STEIN, PLLC
       BREACH OF CONTRACT, BAD FAITH, IFCA                          2701 FIRST AVENUE, SUITE 430
                                                                          SEATTLE, WA 98121
       VIOLATIONS, CONSUMER PROTECTION ACT
                                                                  PHONE 206.388.0660 FAX 206.286.2660
       VIOLATIONS, AND MONETARY DAMAGES - 2
               Case 2:20-cv-00375-BJR Document 1 Filed 03/09/20 Page 3 of 9




 1 2.5      The Allstate Policies. The policies issued to the Association by the Allstate Insurers shall

 2 be collectively referred to as the “Allstate Policies.”

 3

 4                                 III.   JURISDICTION AND VENUE

 5 3.1      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332

 6 (diversity jurisdiction) as the parties are completely diverse in citizenship and the amount in

 7 controversy exceeds $75,000.

 8 3.2      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) as the Allstate Insurers

 9 marketed and sold insurance to the Association in King County; a substantial part of the events

10 giving rise to the claim, including the breach of contract, occurred in King County; and the

11 insured condominium building is located in King County.

12                                              IV.     FACTS

13 4.1      Incorporation by Reference. The Association re-alleges the allegations of paragraphs 1.1

14 through 3.2, above, as if fully set forth herein.

15 4.2      Tender to Highlands North Insurers. In October of 2018, the Association tendered claims to

16 the Allstate Insurers. In its tender letters, the Association requested that the Allstate Insurers

17 provide copies of all policies issued to the Association and that the Allstate Insurers investigate for

18 hidden damage that may exist at the Highlands North Condominium.

19 4.3      EA Investigation. Evolution Architecture (“EA”) was retained by the Association to

20 perform an intrusive investigation of the cladding on the exterior of the Highlands North

21 Condominium (the “EA Investigation”). The EA Investigation identified hidden damage caused by

22 water intrusion. The EA Investigation was conducted jointly with the Allstate Insurers and with the

23 assistance of McBride Construction on April 23-24, 2019. EA prepared its findings of the EA

24 Investigation in a July 1, 2019 Building Envelope Investigation Findings Report (the “EA

25 Report”). The EA Report identifies hidden damage to the building paper, exterior sheathing, and

26 framing in the exterior walls at the Highlands North Condominium. The loss or damage to the


      COMPLAINT FOR DECLARATORY RELIEF,                            STEIN, SUDWEEKS & STEIN, PLLC
      BREACH OF CONTRACT, BAD FAITH, IFCA                           2701 FIRST AVENUE, SUITE 430
                                                                          SEATTLE, WA 98121
      VIOLATIONS, CONSUMER PROTECTION ACT
                                                                  PHONE 206.388.0660 FAX 206.286.2660
      VIOLATIONS, AND MONETARY DAMAGES - 3
                Case 2:20-cv-00375-BJR Document 1 Filed 03/09/20 Page 4 of 9




 1 Highlands North Condominium was determined to be incremental and progressive. It was also

 2 determined that new damage commenced during each year of the Allstate Policies.

 3 According to the Association’s experts, the cost to repair covered damage is substantially greater

 4 than the jurisdictional limit of $75,000.

 5 4.4     The Allstate Insurers denied coverage for the Association’s claim on January 22, 2020. The

 6 Association sent Allstate a letter under the Insurance Fair Conduct Act in February 14, 2020

 7 asking Allstate to cure its unreasonable. On March 4, 2020, Allstate transmitted a letter to the

 8 Association which stated that Allstate would not cure its unreasonable denial.

 9          V.  FIRST CLAIM AGAINST THE ALLSTATE INSURERS FOR
10    DECLARATORY RELIEF THAT THE ALLSTATE POLICIES PROVIDE COVERAGE

11
     5.1    Incorporation by Reference. The Association re-alleges and incorporates by reference the
12
     allegations of paragraphs 1.1 through 4.3, above, as if fully set forth herein.
13
     5.2    Declaratory Relief. The Association seeks declaratory relief from the Court in the form of
14
     determinations regarding the following disputed issues:
15
            (A)     The Allstate Policies cover the damage to building paper, exterior sheathing, and
16
     framing at the Highlands North Condominium.
17
            (B)     No exclusions, conditions, or limitations bar coverage under the Allstate Policies.
18
            (C)      The loss or damage to the Highlands North Condominium was incremental and
19
     progressive. New damage commenced during each year of the Allstate Policies.
20
            (D)      As a result, the Allstate Policies cover the cost of investigating and repairing the
21
     building paper, exterior sheathing, and framing at the Highlands North Condominium.
22
              VI.    SECOND CLAIM AGAINST THE ALLSTATE INSURERS FOR BREACH
23                                  OF CONTRACT
24 6.1      Incorporation by Reference. The Association re-alleges and incorporates by reference the
25 allegations of paragraphs 1.1 through 5.2, above, as if fully set forth herein.

26


       COMPLAINT FOR DECLARATORY RELIEF,                           STEIN, SUDWEEKS & STEIN, PLLC
       BREACH OF CONTRACT, BAD FAITH, IFCA                          2701 FIRST AVENUE, SUITE 430
                                                                          SEATTLE, WA 98121
       VIOLATIONS, CONSUMER PROTECTION ACT
                                                                  PHONE 206.388.0660 FAX 206.286.2660
       VIOLATIONS, AND MONETARY DAMAGES - 4
                Case 2:20-cv-00375-BJR Document 1 Filed 03/09/20 Page 5 of 9




 1 6.2       The Allstate Insurers have contractual duties under the terms of its policy and/or policies

 2 to pay the cost of investigating and repairing the covered damage to the Highlands North

 3 Condominium.

 4 6.3       The Allstate Insurers breached contractual duties by wrongfully denying coverage on

 5 January 22, 2020 and by failing to pay the cost of repairing the covered damage to the Highlands

 6 North Condominium.

 7 6.4       As a direct and proximate result of the Allstate Insurers’ breach of its contractual duties

 8 the Association has been damaged in an amount to be proven at trial.

 9 6.5       Additional Damages. As a direct and proximate result of the Allstate Insurers’ breach of its

10 contractual duties, the Association has been forced to incur attorneys’ fees, expert costs,

11 investigation costs and other expenses in order to prosecute this action, the sole purpose of which

12 is to obtain the benefits of the Association’s insurance contracts.

13    VII.    THIRD CLAIM AGAINST THE ALLSTATE INSURERS FOR INSURANCE BAD
14                                     FAITH
     7.1     Incorporation by Reference. The Association re-alleges and incorporates by reference the
15
     allegations of paragraphs 1.1 through 6.5, above, as if fully set forth herein.
16
     7.2     The business of insurance is one affected by the public interest, requiring that all
17
     persons be actuated by good faith, abstain from deception, and practice honesty and equity in all
18
     insurance matters. RCW 48.01.030. An insurer has a duty to act in good faith. This duty requires
19
     an insurer to deal fairly with its insured. The insurer must give equal consideration to its insured’s
20
     interests and its own interests, and must not engage in any action that demonstrates a greater
21
     concern for its own financial interests than its insured’s financial risk. An insurer who does not
22
     deal fairly with its insured, or who does not give equal consideration to its insured’s interests,
23
     fails to act in good faith.
24
     7.3     The duty of good faith requires an insurer to conduct a reasonable investigation
25
     before refusing to pay a claim submitted by its insured. An insurer must also have a reasonable
26
     justification before refusing to pay a claim. An insurer who refuses to pay a claim, without
       COMPLAINT FOR DECLARATORY RELIEF,                            STEIN, SUDWEEKS & STEIN, PLLC
       BREACH OF CONTRACT, BAD FAITH, IFCA                           2701 FIRST AVENUE, SUITE 430
                                                                           SEATTLE, WA 98121
       VIOLATIONS, CONSUMER PROTECTION ACT
                                                                   PHONE 206.388.0660 FAX 206.286.2660
       VIOLATIONS, AND MONETARY DAMAGES - 5
                Case 2:20-cv-00375-BJR Document 1 Filed 03/09/20 Page 6 of 9




 1 conducting a reasonable investigation or without having reasonable justification, fails to act in

 2 good faith.

 3 7.4       The Allstate Insurers had a duty to investigate, evaluate, and decide the Association’s claim

 4 in good faith. The Allstate Insurers breached its duty by unreasonably investigating, evaluating,

 5 and denying the claim by, among other things, failing to acknowledge that weather conditions such

 6 as rain or wind-driven rain were one of the causes of the hidden damage at the Highlands North

 7 Condominium; that weather conditions such as rain and wind-driven rain are covered causes of

 8 loss under its policy(s); failing to acknowledge coverage for the concurrent combination of rain

 9 and inadequate construction under Allstate’s policies, failing to acknowledge that there is

10 coverage under the resulting loss provision in its policy; ignoring case law in the Western District

11 of Washington that is directly contrary to the coverage positions taken by the Allstate Insurers; by

12 misrepresenting the Association’s maintenance history to its own benefit, and by failing to define

13 key undefined terms it its policy in favor of the Association as required by Washington law.

14 Instead, the Allstate Insurers unreasonably denied coverage for any and all hidden damage at the

15 Highlands North Condominium. The Allstate Insurers’ self-serving denial did not comport with

16 Washington law or the plain meaning of its own policy language, and put the Allstate Insurers’

17 financial interests ahead of the Association’s to the Association’s detriment.

18 7.5       A violation, if any, of one or more of the Washington claim handling standards set forth
19 below is a breach of the duty of good faith, an unfair method of competition, an unfair or deceptive

20 act or practice in the business of insurance, and a breach of the insurance contract. The Allstate

21 Insurers’ conduct violated Washington claim handling standards:

22       ▪   Which require it to fully disclose all pertinent coverages.

23       ▪   Which prohibit misrepresentations regarding relevant facts (e.g. the cause of damages) or

24           coverage.

25       ▪   Which prohibit the practice of refusing to pay claims without conducting a reasonable

26           investigation.


      COMPLAINT FOR DECLARATORY RELIEF,                            STEIN, SUDWEEKS & STEIN, PLLC
      BREACH OF CONTRACT, BAD FAITH, IFCA                           2701 FIRST AVENUE, SUITE 430
                                                                          SEATTLE, WA 98121
      VIOLATIONS, CONSUMER PROTECTION ACT
                                                                  PHONE 206.388.0660 FAX 206.286.2660
      VIOLATIONS, AND MONETARY DAMAGES - 6
                  Case 2:20-cv-00375-BJR Document 1 Filed 03/09/20 Page 7 of 9




 1         ▪   Which require the Allstate Insurers to provide a reasonable explanation of the relevant

 2             facts, law and policy language and how its policy language supported a denial of the

 3             Association’s claim.

 4         ▪   Which require them to adopt and implement reasonable standards for the prompt

 5             investigation of claims.

 6 7.6         The Allstate Insurers’ actions and omissions, including but not limited to its denial of

 7 coverage, were unreasonable, unfounded, and frivolous under the circumstances and constitute a

 8 breach of the Allstate Insurers’ duty of good faith. As a direct and proximate result of the breaches,

 9 the Association has been damaged in an amount to be proven at trial.

10   VIII. FOURTH CLAIM AGAINST THE ALLSTATE INSURERS FOR VIOLATIONS OF
11                      THE CONSUMER PROTECTION ACT
     8.1       The Association re-alleges and incorporates by reference paragraphs 1.1 through 7.6,
12
     above, as if fully set forth herein.
13
     8.2    Violations of WAC claims handling standards are per se CPA violations. On information
14
     and belief, the conduct of the Allstate Insurers was deceptive, impacted the public, and had the
15
     capacity to deceive. The Association is a consumer. As a direct and proximate result of the
16

17 Allstate Insurers’ violations, the Association has been damaged in an amount to be proven at trial.

18 The Association is entitled to damages, CPA penalties of up to $25,000 per violation, and

19 attorneys’ fees under the CPA.

20
   IX. FIFTH CLAIM AGAINST THE ALLSTATE INSURERS FOR VIOLATIONS OF THE
21                     INSURANCE FAIR CONDUCT ACT

22 9.1         Incorporate by Reference. The Association re-alleges and incorporates by reference
23 paragraphs 1.1 through 8.2, above, as if fully set forth herein.

24
     9.2       The Association is a first party claimant asserting a right to payment as a covered person
25
     under an insurance policy or insurance contract arising out of the occurrence of a contingency or
26
     loss covered by such a policy. The Allstate Insurers’ denial of the Association’s claim was
       COMPLAINT FOR DECLARATORY RELIEF,                             STEIN, SUDWEEKS & STEIN, PLLC
       BREACH OF CONTRACT, BAD FAITH, IFCA                            2701 FIRST AVENUE, SUITE 430
                                                                            SEATTLE, WA 98121
       VIOLATIONS, CONSUMER PROTECTION ACT
                                                                    PHONE 206.388.0660 FAX 206.286.2660
       VIOLATIONS, AND MONETARY DAMAGES - 7
                Case 2:20-cv-00375-BJR Document 1 Filed 03/09/20 Page 8 of 9




     unreasonable. Pursuant to IFCA, the Association provided written notice to the Allstate Insurers of
 1

 2 its IFCA cause of action and explained in detail why Allstate’s coverage denial was unreasonable.

 3 Allstate failed to resolve the basis for the Association’s IFCA claim within twenty (20) days of the

 4 Association’s notice.

 5
     9.3    The Association has been injured by the Allstate Insurers’ failure to cure the basis for the
 6
     Association’s IFCA claim. The Association is entitled to attorneys’ fees and a discretionary award
 7
     of enhanced damages that “increases the total award of damages to an amount not to exceed three
 8
     times the actual damage.”
 9

10                                       X.     PRAYER FOR RELIEF
11          WHEREFORE, the Association prays for judgment as follows:
12 10.1     Declaratory Judgment Regarding Coverage. A declaratory judgment that the Allstate
13 Policies provide coverage as described herein.

14 10.2     Money Damages. For money damages in an amount to be proven at trial.
15 10.3     Attorneys’ Fees and Costs of Suit. For reasonable attorneys’ fees (including expert fees)
16 and costs. See Olympic Steamship Co. v. Centennial Ins. Co., 117 Wn.2d 37, 811 P.2d 673 (1991),

17 and RCW 48.30.015.

18 10.4     CPA Penalties. For CPA penalties against the Allstate Insurers of up to $25,000 per
19 violation.

20 10.5     Enhanced IFCA Damages. For a discretionary award of enhanced IFCA damages that
21 “increase the total award of damages to an amount not to exceed three times the actual damage.”

22 10.6     Other Relief. For such other and further relief as the Court deems just and equitable.
23                                 XI.        DEMAND FOR JURY TRIAL
24 11.1     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Association demands trial
25 by jury in this action of all issues so triable.

26          DATED this 9th day of March, 2020.

       COMPLAINT FOR DECLARATORY RELIEF,                          STEIN, SUDWEEKS & STEIN, PLLC
       BREACH OF CONTRACT, BAD FAITH, IFCA                         2701 FIRST AVENUE, SUITE 430
                                                                         SEATTLE, WA 98121
       VIOLATIONS, CONSUMER PROTECTION ACT
                                                                 PHONE 206.388.0660 FAX 206.286.2660
       VIOLATIONS, AND MONETARY DAMAGES - 8
           Case 2:20-cv-00375-BJR Document 1 Filed 03/09/20 Page 9 of 9



                                  STEIN, SUDWEEKS & STEIN, PLLC
1
                                  /s/ Jerry H. Stein
2                                 /s/ Justin D. Sudweeks
                                  /s/ Daniel Stein
3                                 /s/ Colin R. Crug
                                  Jerry H. Stein, WSBA 27721
4                                 Justin D. Sudweeks, WSBA 28755
                                  Daniel J. Stein, WSBA 48739
5                                 Colin R. Crug, WSBA 52743
                                  2701 First Avenue, Suite 430
6                                 Seattle, WA 98121
7                                 Email: jerry@condodefects.com
                                           justin@condodefects.com
8                                          dstein@condodefects.com
                                           colin@condodefects.com
9                                 Telephone: (206) 388-0660
                                  Facsimile: (206) 286-2660
10
                                  Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     COMPLAINT FOR DECLARATORY RELIEF,                STEIN, SUDWEEKS & STEIN, PLLC
     BREACH OF CONTRACT, BAD FAITH, IFCA               2701 FIRST AVENUE, SUITE 430
                                                             SEATTLE, WA 98121
     VIOLATIONS, CONSUMER PROTECTION ACT
                                                     PHONE 206.388.0660 FAX 206.286.2660
     VIOLATIONS, AND MONETARY DAMAGES - 9
